Citation Nr: 1744919	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-28 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for spastic paresis. 

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to a rating in excess of 10 percent for hemorrhoids.

5.  Entitlement to a rating in excess of 10 percent for hypertension.

6.  Entitlement to a rating in excess of 20 percent for degenerative joint disease, lumbar sacral strain.

7.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of right lower extremity, associated with degenerative joint disease, lumbar sacral strain.

8.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

9.  Entitlement to an earlier effective date than August 30, 2011 for the grant of a total disability evaluation for compensation purposes based on individual unemployability due to service-connected disability (TDIU).

10.  Entitlement to a temporary total rating under 38 C.F.R. § 4.29 for PTSD.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1963 to April 1967 and from July 1967 to April 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2012 and April 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned Veterans Law Judge at a December 2015 videoconference hearing, and a transcript of this hearing is of record. 

These claims were previously before the Board in July 2016, at which time they were remanded for further development.  Discussion regarding whether VA has complied with the remand directives is unnecessary, as these claims have been withdrawn. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

With regard to previously remanded issue of entitlement to service connection for a left ankle disability, the claim was granted in an April 2017 rating decision and, thus is no longer in appellate status and will not be addressed in this decision


FINDING OF FACT

In June and August 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew all issues on appeal.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the Veteran's appealed claim for service connection for a neck disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for withdrawal of the Veteran's appealed claim for service connection for spastic paresis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

3.  The criteria for withdrawal of the Veteran's appealed claim for service connection for a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

4.  The criteria for withdrawal of the Veteran's appealed claim for a rating in excess of 10 percent for hemorrhoids have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

5.  The criteria for withdrawal of the Veteran's appealed claim for a rating in excess of 10 percent for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

6.  The criteria for withdrawal of the Veteran's appealed claim for a rating in excess of 20 percent for degenerative joint disease, lumbar sacral strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

7.  The criteria for withdrawal of the Veteran's appealed claim for service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

8.  The criteria for withdrawal of the Veteran's appealed claim for an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

9.  The criteria for withdrawal of the Veteran's appealed claim for an earlier effective date than August 30, 2011 for the grant of a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

10.  The criteria for withdrawal of the Veteran's appealed claim for a temporary total rating under 38 C.F.R. § 4.29 for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2015).  

In the present case, the Veteran has withdrawn his appeals as to all issues.  See statements received in June and August 2017.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The issue of entitlement to service connection for a neck disability is dismissed.

The issue of entitlement to service connection for spastic paresis is dismissed. 

The issue of entitlement to service connection for a left shoulder disability is dismissed.

The issue of entitlement to a rating in excess of 10 percent for hemorrhoids is dismissed.

The issue of entitlement to a rating in excess of 10 percent for hypertension is dismissed.

The issue of entitlement to a rating in excess of 20 percent for degenerative joint disease, lumbar sacral strain is dismissed.

The issue of entitlement to an initial rating in excess of 10 percent for radiculopathy of right lower extremity, associated with degenerative joint disease, lumbar sacral strain is dismissed.

The issue of entitlement to an initial rating in excess of 70 percent for PTSD is dismissed.  

The issue of entitlement to an earlier effective date than August 30, 2011 for the grant of a TDIU is dismissed.

The issue of entitlement to a temporary total rating under 38 C.F.R. § 4.29 for PTSD is dismissed.



___________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


